In the light of appellant's motion we have again examined the facts in testimony. Appellant and another had, by trading, acquired an automobile of the value of approximately $100.00, which they had traded for an equity in a vacant house which was insured and was located in a city. The excess value of the insurance over the encumbrance against the property was several hundred dollars. For some reason the officers were watching said house at night. Nothing occurred the first night or two, but on the night in question when the officers went to said house a little after dark they found the front door locked, but heard a sound as if some one scraping, and went to the back door and detected appellant in the act of leaving the house. Said officers went at once into the house, and in a closet found a candle held upright in a snuff can on the floor by papers stuffed around the *Page 22 
candle. The candle and the papers were dripping with kerosene oil which was running over the floor. The wick of the candle showed to have been burned and a partially burned match was lying on the floor not far away. The officers testified that there was a lot of paper piled around the snuff can which held the candle, which paper was dripping kerosene oil. Appellant had in his hand when the officers came upon him a teacup and a spoon. The officers searched him and found in his hat the lid of a snuff box which fit the one the candle was in. In our opinion this was sufficient to justify the jury in concluding that appellant had attempted to burn the house in question. We see no reason for believing the search made by the officers illegal. Appellant made no explanation to the officers at the time of arrest, of the facts and circumstances above detailed, nor did he take the stand and testify on the trial.
The motion for rehearing will be overruled.
Overruled.